Citation Nr: 0412267	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD), exclusive of June 20, 
2001 through August 31, 2001 and November 12, 2001 through 
February 28, 2002, when the veteran had a temporary total 
rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from November 1966 
to August 1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which granted service connection for PTSD and 
assigned a 50 percent rating retroactively effective from 
December 20, 2000.  The RO also assigned temporary total 
ratings (of 100 percent) for the periods from June 20, 2001 
to August 31, 2001 and November 12, 2001 to February 28, 
2002.  The veteran wants an initial rating higher than 50 
percent, aside from the times when he had a temporary total 
rating under the provisions of 38 C.F.R. § 4.29 ("paragraph 
29").  See Fenderson v. West, 12 Vet. App. 119 (1999); see 
also AB v. Brown, 6 Vet. App. 35, 39 (1993).

The RO in Huntington, West Virginia, forwarded the appeal to 
the Board.

In his substantive appeal (VA Form 9), received in June 2003, 
the veteran requested a hearing in Washington, D.C., before a 
Veterans Law Judge (VLJ) of the Board.  But he failed to 
report for his central office hearing that was scheduled for 
January 21, 2004.  He did not explain his absence or request 
to reschedule his hearing, so the Board deems his request for 
a central office hearing withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2003).

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the claim at issue is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.




REMAND

In an April 1999 statement submitted to support his claim for 
service connection, the veteran reported having received 
treatment for his PTSD at the Baltimore "Vet Center" in 
1991, 1992, and 1999 through 2001.  In July 2001, he 
submitted a VA Form 21-4142 (an Authorization and Consent to 
Release Information to VA) in order for the RO to obtain 
these records.  But there is no indication the RO did, so 
this evidence needs to be obtained.

In addition, a November 2003 VA discharge summary indicates 
the veteran attended a substance abuse program at the Perry 
Point VA Medical Center (VAMC) following his discharge from 
the Lyons, New Jersey, VAMC in August 2001.  And these 
records also are not currently on file and need to be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before 
the AOJ, may constitute clear and unmistakable error....").

Furthermore, the report of the veteran's June 2002 VA PTSD 
examination does not include the objective clinical findings 
necessary to properly evaluate the severity of this condition 
from the effective date of service connection to the present.  
See Fenderson, 12 Vet. App. at 125-26 (indicating that where, 
as here, the veteran timely appealed the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context-which includes determining whether 
he is entitled to a "staged" rating to compensate him for 
times since filing his claim when his disability may have 
been more severe than at others).



The fact that the veteran received a temporary total rating 
for his PTSD under paragraph 29, for two separate 
hospitalizations, is, itself, akin to a "staged" rating.  
But there still needs to be sufficient objective clinical 
findings to determine whether his PTSD was more severe than 
50 percent disabling at other relevant times at issue.  And 
there is some conflicting evidence concerning this based on 
the results of that VA examination and his VA and private 
medical treatment records.  Of particular note, he has 
received diagnoses of a depressive disorder and a personality 
disorder, aside from PTSD.  And the June 2002 VA examiner did 
not attempt to distinguish or otherwise differentiate the 
extent of the veteran's mental impairment that is 
attributable to his PTSD, from those other conditions that 
are not service connected.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).

A medical opinion is especially needed concerning this 
possible distinction between these conditions because the 
veteran's Disability Determination and Transmittal from the 
Social Security Administration (SSA) indicates that he became 
disabled as of February 2001 due to "anxiety disorders."  
However, it is unclear whether, and to what extent, his 
service-connected PTSD is included in (i.e., part and parcel 
of) these "anxiety disorders," in relation to his other 
nonservice-connected psychiatric disorders.  As such, he 
should undergo another VA psychiatric examination in order 
to, if possible, better delineate his various mental 
disorders, to assess the severity, symptomatology, and 
manifestations of his PTSD, in particular, and to clarify the 
Global Assessment of Functioning (GAF) scores that he has 
received thus far.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).



Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to an initial rating higher 
than 50 percent for his PTSD, and the 
evidence, if any, the RO will obtain for 
him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

2.  Obtain the complete records of the 
veteran's treatment at the Perry Point 
VAMC, perhaps in 2001.  Also obtain the 
records of his treatment in 1991, 1992, 
and 1999 through 2001 at the Baltimore 
Vet Center.

3.  Also ask the veteran to provide the 
names and addresses of any additional 
health care providers who have treated 
him for mental illness in recent years, 
whether service-connected or not.  And 
after securing any necessary 
authorization, obtain and associate with 
the claims file records of this 
treatment.

4.  Schedule the veteran for another VA 
psychiatric examination to ascertain the 
current severity and manifestations of 
his service-connected PTSD under the 
applicable rating criteria.  Conduct all 
testing and evaluation needed to make 
this determination.  And the examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected PTSD, as opposed to 
symptoms referable to any nonservice-
connected disabilities (whether mental 
and/or physical).  If it is not possible 
or feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD.  
And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, between December 
2000 and the present, including an 
explanation of all significant 
variations.  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

5.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


